Name: Council Regulation (EEC) No 1400/86 of 6 May 1986 introducing a common measure for the encouragement of agriculture by improving the rearing of beef cattle in certain less-favoured areas of France
 Type: Regulation
 Subject Matter: regions and regional policy;  Europe;  agricultural activity;  production
 Date Published: nan

 14. 5 . 86 Official Journal of the European Communities No L 128/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1400/86 of 6 May 1986 introducing a common measure for the encouragement of agriculture by improving the rearing of beef cattle in certain less-favoured areas of France THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures ('), and in particular Article 1 8 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parli ­ ament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 39 (2) (a) of the Treaty provides that, in working out the common agricultural policy, account is to be taken of the social structure of agriculture and of the structural and natural disparities between the various agri ­ cultural regions ; Whereas, in order to achieve the objectives of the common agricultural policy referred to in Article 39 ( 1 ) (a) and (b) of the Treaty, special measures appropriate to the situation in the less-favoured agricultural areas should be adopted at Community level ; Whereas, in accordance with Article 18 of Regulation (EEC) No 797/85, specific measures may be taken to encourage agriculture as a whole in regions suffering from structural or infrastructural handicaps ; Whereas, in certain less-favoured areas of France within the meaning of Council Directive 75/271 /EEC of 28 April 1975 concerning the list of less-favoured farming areas within the meaning of Directive 75/268/EEC (France) (4) as last amended by Decision 84/266/EEC (*), agricultural incomes are particularly low because of the existence of substantial structural inadequacies ; Whereas in these less-favoured areas joint land ­ development measures are an essential condition for improving the profitability of the rearing of beef cattle ; Whereas, because of the fragmentation of holdings, consolidation measures are necessary for the efficient management of agricultural land ; Whereas the availability of shared equipment for fodder production and improvements in the health of the cattle herds would enable better use to be made of fodder production ; Whereas closer monitoring of the yield and the progeny of beef bulls ensures more efficient selection of breeding bulls with a high genetic value ; Whereas in the areas concerned, farmers derive additional income from the management of woodlands ; whereas forestry measures should be carried out and shelter belts should be planted, mainly in connection with joint land ­ development measures ; Whereas costs can be reduced by the joint use of equip ­ ment for the management of woodlands ; Whereas rural infrastructure in these regions is extremely inadequate, particularly as regards farm roads and local roads ; whereas the provision or improvement of such facilities is essential to the improvement of agricultural structures ; Whereas additional technical assistance should be provided and information campaigns should be launched with a view to remedying the lack of structural develop ­ ment ; Whereas, with a view to limiting Community expendi ­ ture , it is important to prohibit the granting of aid under Regulation (EEC) No 797/85 in conjunction with aid under Council Regulation (EEC) No 2088/85 of 23 July 1985 concerning the integrated Mediterranean programmes (6) ; (') OJ No L 93 , 30 . 3 . 1985, p. 1 . (2) OJ No C 88 , 14 . 4. 1986. (3) Opinion delivered on 14 March 1986 (not yet published in the Official Journal). (4) OJ No L 128 , 19 . 5 . 1975, p. 33 . 0 OJ No L 131 , 17 . 5 . 1984, p. 46 . (6) OJ No L 197, 27 . 7 . 1985, p. 1 . No L 128 /2 Official Journal of the European Communities 14. 5 . 86 Whereas the achievement of these should be promoted by means of a measure combining these various elements and applied in the context of the programmes ; Whereas it follows from the foregoing that the measures referred to above constitute a common measure within the meaning of Article 6 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ('), as last amended by Regulation (EEC) No 870/85 (2); Whereas it is the responsibility of the Commission , having consulted the Standing Committee on Agricultural Structures, to decide on the approval of a programme submitted by the French Government, Government or other authorities designated at the rele ­ vant geographical level and approved by the Commission . 4. The common measure shall comprise : (a) joint land-development measures such as drainage, work to improve the quality of pastures and consolida ­ tion, including ancillary operations ; (b) improvement of the conditions for the rearing of beef cattle , by the use of shared equipment for fodder production and improvements in the health of the cattle ; (c) closer monitoring of the yield of beef bulls , with a view to the initial and final breeding of animals with a high genetic value, to raise the qualitative level of beef cattle production ; (d) forestry measures, mainly in conjunction with the measures referred to in (a), including joint facilities for the management of woodlands belonging to agricul ­ tural holdings and the planting of shelter belts for the protection of agriculture ; (e) the improvement of rural infrastructure, in particular :  the supply of electricity and drinking water to farms and villages whose inhabitants are primarily dependent on agriculture,  the construction and improvement of farm roads and local roads used principally for agriculture ; (f) measures to promote this common measure, launching aid for the provisions of the extra technical assistance required to achieve the objectives of the common measures and aid for information campaigns . HAS ADOPTED THIS REGULATION : TITLE 1 Measures to accelerate agricultural development in certain regions of France where beef cattle are reared Article 1 1 . For the purpose of accelerating agricultural develop ­ ment in certain areas of France, a common measure within the meaning of Article 18 of Regulation (EEC) No 797/85 which France must implement in order to improve significantly agricultural structures and possibili ­ ties for agricultural production in the areas described in paragraph 2 of this Article is hereby introduced . 2 . The common measure shall apply to regions within the Massif Central :  which are less-favoured areas within the meaning of Directive 75/268/EEC (3), with the exception of the regions covered by Regulation (EEC) No 2088/85, and  where the permanent pasture accounts for at least 65 % of the usable agricultural surface area (UASA) per commune, and  where the types of cattle reared are beef breeds or various crosses thereof. 3 . In accordance with Title II , the Community may grant aid towards the common measure by financing through the European Agricultural Guidance and Guarantee Fund, Guidance Section, hereinafter referred to as 'the Fund', those agricultural measures which form part of one or more programmes drawn up by the French Article 2 All programmes referred to in Article 1 (3) shall include at least the following particulars : 1 . a definition of the areas concerned in accordance with the criteria laid down in Article 1 (2), the number of stockfarmers, the size of the cattle herds and the areas farmed ; 2. for each type of measure, a description of the existing situation, the objectives to be achieved, the estimated cost and the financing arrangements ; 3 . the timetable for carrying out the various measures and an indication of the additional effect attributable to the introduction of the common measures with assistance from the Fund ; 4. the arrangements to coordinate the programme with any other programmes or measures which may influ ­ ence the development of agriculture in the regions covered by the programme(s) ; 5 . an indication that the measures proposed are compa ­ tible with the protection of the environment. (') OJ No L 94, 28 . 4 . 1970 , p . 13 . (2) OJ No L 95, 2. 4 . 1985, p . 1 . 3) OJ No L 128 , 19 . 5 . 1975, p . 1 . 14 . 5 . 86 Official Journal of the European Communities No L 128 /3 Article 3 1 . All programmes and any amendments to programmes shall be forwarded to the Commission by the French Government. The duration of the programmes shall be at least that of the common measure . 2 . At the request of the Commission , the French Government shall provide any background information required in addition to the particulars supplied pursuant to Article 2. 3 . The Commission shall deliver its opinion on programmes and any amendments thereto in accordance with the procedure laid down in Article 9 , having consulted the Fund Committee on the financial aspects . TITLE II 2. The Fund shall reimburse to the French Republic its actual expenditure on the measures referred to in Article 1 (4) up to the following maximum eligible amounts :  900 ECU per hectare for drainage of pastures over a total area of 45 000 hectares, and  400 ECU per hectare for improvements to pastures over a total area of 30 000 hectares, and  400 ECU per hectare for consolidation operations, including connected operations, over a total area of 100 000 hectares in the case of the attached measures referred to under (a) ;  5 million ECU in the case of the measures referred to under (b), subject where appropriate to the maximum eligible amounts specified in Article 17 (3) of Regula ­ tion (EEC) No 797/85 ;  3 million ECU in the case of the measures referred to under (c) ;  5 million ECU in the case of the measures referred to under (d), subject to the maximum eligible amounts specified in Article 20 (2) of Regulation (EEC) No 797/85 ;  10 million ECU in the case of the measures referred to under (e) ; however, the financial contribution of the beneficiary must not be less than 10 % ;  2 million ECU in the case of the measures referred to under (f), subject to a maximum of 14 newly recruited technicians . The aid to the strengthening of technical assistance shall amount to not more than 80 % of the actual cost and must be degressive over the period of the common measure . 3 . Should the French Republic request the updating of any programme, the Commisson may, in accordance with the procedure laid down in Article 9 , approve changes in the physical limits specified in paragraph 2 with the exception of the seventh and eighth indents, without however exceeding the overall amount specified in Article 5 (3). 4 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70 . Financial and general provisions Article 4 Joint investments in fodder production as referred to in Article 1 (4) (a) and (b), forestry investments on agricul ­ tural land and woodland improvement which qualify for aid under Article 1 7 or, as the case may be, under Article 20 of Regulation (EEC) No 797/85 or which qualify for Community aid under other common measures within the meaning of Article 6 ( 1 ) of Regulation (EEC) No 729/70 shall not qualify for any contribution from the Fund under this Regulation . Article 5 1 . The duration of the common measures shall be not longer than six years as from the date of approval of the first of the programmes referred to in Article 1 (3). 2 . During the third and fifth years the Commission shall report on the progress of the common measure. Before the six-year period has expired, the Council , acting on a proposal from the Commission , shall decide whether the common measure should be continued . 3 . The estimated cost of the common measure to the Fund amounts to 47 million ECU. 4 . Article 6 (5) of Regulation (EEC) No 729/70 shall apply. Article 7 On approval of the programme referred to in Article 1 (3 ) the Commission shall , in agreement with France, deter ­ mine the manner in which it is to be informed of the progress of the development measures . Article 8 1 . Requests for reimbursement shall relate to expendi ­ ture incurred by the French Republic during one calendar year and shall be submitted to the Commission before 1 July of the following year. 2 . Aid from the Fund shall be granted in accordance with Article 7 ( 1 ) of Regulation (EEC) No 729/70 . Article 6 1 . The Fund shall reimburse to the French Republic 40 % of eligible expenditure. However, the eligible expenditure may not exceed the maximum amounts specified in paragraph 2. No L 128/4 Official Journal of the European Communities 14. 5 . 86 3 . The Fund may make advance payments on the basis of the method of financing adopted by the French Repu ­ blic and in the light of the progress of the programme. 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70 . Article 9 1 . In cases where recourse is had to the procedure laid down in this Article, the matter shall be referred to the Standing Committee on Agricultural Structures by its chairman either on his own initiative or at the request of the representative of a Member State . 2 . The chairman shall submit a draft of the measures to be taken . The Standing Committee on Agricultural Structures shall deliver its opinion on these measures within a time limit set by the chairman according to the urgency of the matter. It shall act by a majority of 54 votes, the votes of the Member States being weighted as laid down in Article 148 (2) of the Treaty. The chairman shall not vote . 3 . The Commission shall adopt the measures, which shall be immediately applicable . However, if such measures are not in accordance with the opinion deli ­ vered by the Standing Committee on Agricultural Struc ­ tures, they shall be communicated forthwith by the Commission to the Council . In that case, the Commis ­ sion may defer application of the measures which it has adopted by not more than one month from the date of such communication . The Council , acting by a qualified majority, may adopt a different decision within one month . Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Council The President P. H. van ZEIL